Pee Cueiam.
The defendant appeals from a judgment rendered in the Second District Court of Newark upon a single ground. The case grew out of an accident wherein a car of the defendant ran into the rear of plaintiff’s bus which, while stopped to discharge passengers, was extending into the line of approach of the car. In submitting the case to the jury the trial judge said: “It is the duty of the defendant company to maintain its equipment in such a manner that its operation will be safe to the public at large and to the passengers that they carry.” An exception was noted for the defendant and is assigned on this appeal as error. Taken in connection with the facts of the case, this instruction leads us to the conclusion that it was harmful error. The importance of the instruction will he apparent when we consider that the contention of the defendant was that the brakes were properly applied, but that there was automobile grease on the rails which caused the car to slide into the plaintiff’s bus. The charge was, under the circumstances, equivalent to an instruction that it was the duty of the defendant to main*466tain its equipment in such condition that the accident could not happen through its operation. It may well he that no equipment yet devised will'suffice to prevent the sliding of iron wheels on a greasy rail, or that a railway laid in our streets can always be kept free from oil and grease. The burden placed on the company was, therefore, greater than it was called upon to bear. It was undoubtedly obliged to rise reasonable care both in the condition of its equipment, including the rolling stock and trackage, and in the operation of its cars, but when this obligation was met it was absolved from liability for the consequences that might ensue despite such care on its part. In an otherwise faultless charge we have looked in vain for something which would, relieve from the ill effects that might well result from the misdirection complained of. It is true the jury was told that the company was liable only for negligence, hut having been told the obligation as to its equipment, the mere happening of the accident will logically entail a finding of negligence either in the care of its rails or car, so- that we reach the ultimate duty as at first 'declared. Eor the error complained of the judgment must he reversed and a venire de novo awarded.